Exhibit 10.18

POLONIA BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT  PLAN FOR
ANTHONY J. SZUSZCZEWICZ


SECTION 409A COMPLIANCE AMENDMENT



This Amendment to the Polonia Bank Supplemental Executive Retirement Plan for
Anthony J. Szuszcewicz (the “Plan”) is made as of December 16, 2008 and is
effective as of January 1, 2005.


WHEREAS, the parties to the Plan desire to amend the Plan to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Plan by adding the following new Section 10:


“10.        Application of Section 409A.


(i)           This Section 10 shall apply only to that portion of the
Participant’s Accrued Benefit that accrued and vested (or will accrue and vest)
after December 31, 2004.  With respect to any portion of a Participant’s Accrued
Benefit that was accrued and vested prior to January 1, 2005, the provisions of
the Plan in effect prior to the addition of this Section 10 shall remain in
effect, and it is intended that Section 409A not apply to that portion of the
Participant’s Accrued Benefit.


(ii)          The Participant will be deemed to have a termination of employment
or service for purposes of determining the timing of any payments under the Plan
that are classified as deferred compensation only upon a “separation from
service” within the meaning of Section 409A.
 
(iii)         If at the time of the Participant’s separation from service, (a) a
Participant is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Bank) and (b) the Bank makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Bank will not pay the entire amount on the otherwise scheduled payment
date but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay or commence payment of the remaining amount
(if any) on the first business day after such six-month period expires.
  
(iv)        To the extent the Participant would be subject to an additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Plan, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax.

 
 

--------------------------------------------------------------------------------

 

(v)           For purposes of that portion of the Participant’s Accrued Benefit
covered by this Section 10, the following shall be added to the definition of
“Disability” under Section 2:  Notwithstanding the foregoing, if any provision
of this Plan would cause a payment of deferred compensation to be made upon the
occurrence of the Participant’s Disability, then such payment shall not be made
unless such Disability also constitutes a “disability” within the meaning of
Section 409A.  Any payment that would have been made except for the application
of the preceding sentence shall be made in accordance with the time of payment
schedule that would have applied in the absence of a Disability.


(vi)          For purposes of the Plan, “Section 409A” shall refer to Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.”


Except as expressly provided herein, the terms and conditions of the Plan shall
remain in full force and effect.


 
2

--------------------------------------------------------------------------------

 

This Amendment to the Plan was executed by the Participant and a duly authorized
officer of the Bank, on the day and year first above written.
 

POLONIA BANK        
By:
/s/ Paul D. Rutkowski
   
Title:
 CFO/Treasurer/Secretary
         
/s/ Anthony J. Szuszczewicz
 
Anthony J. Szuszczewicz

 
 
3

--------------------------------------------------------------------------------

 
